Order entered November 7, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-01473-CV

                                 PATRICK CRAWFORD, Appellant

                                              V.

                                 CITIMORTGAGE INC., Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-02213

                                          ORDER
       Appellant’s unopposed motion for an extension of time in which to file a reply brief is

GRANTED. Appellant’s reply brief, filed simultaneously with his motion, is deemed timely

filed as of the date received.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           PRESIDING JUSTICE